UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORION ROSS HARDEN, a/k/a Clyde Ross Hardin, a/k/a Martel
Ross Harden, a/k/a Fillgoode Smith, a/k/a Orion Matel, a/k/a
Ronald Blackwell, a/k/a Martell Smith, a/k/a Monte Williams,
a/k/a Norman Simmons,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, Senior
District Judge. (3:97-cr-70099-jct-mfu-1; 3:09-cv-80193-jct-mfu)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orion Ross Harden, Appellant Pro Se. Donald Ray Wolthuis,
Assistant United  States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Orion Ross Harden seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion for

reconsideration of the denial of his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is   not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard      by     demonstrating          that

reasonable       jurists      would     find      that    any     assessment       of     the

constitutional         claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Harden has

not     made    the    requisite       showing.          Accordingly,      we      deny    a

certificate       of    appealability         and      dismiss    the    appeal.           We

dispense       with    oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED

                                              2